DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 06 April 2022 in response to the Office Action of 27 January 2022 are acknowledged and have been entered. Claims 1 has been amended. Claims 1-2, 6-8, and 10-16 are pending and being examined on the merit. 
Any rejection or objection not reiterated herein has been overcome by Applicant’s amendments and/or arguments.	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jolene S. Fernandes on 04 August 2022.
The application has been amended as follows: 
In the Claims:
1. (Currently Amended) A method for integrating a heterologous nucleic acid into a
terminally redundant linear bacteriophage DNA genome comprising:
(a) cleaving a first site at the 5' end of a plurality of terminally redundant linear
bacteriophage DNA genomes and a second site at the 3' end of the plurality of terminally redundant linear bacteriophage DNA genomes with a CRISPR enzyme in vitro, wherein the plurality of terminally redundant linear bacteriophage DNA genomes is present in an isolated sample;
(b) recombining in vitro the cleaved plurality of terminally redundant linear
bacteriophage DNA genomes with the heterologous nucleic acid in the presence of a
recombination system, wherein the heterologous nucleic acid comprises a 3' flanking region and a 5' flanking region that are homologous to the 5' and 3' ends of the cleaved plurality of terminally redundant linear bacteriophage DNA genomes respectively, thereby generating a plurality of circularized recombinant bacteriophage DNA genomes; and
(c) enriching the plurality of circularized recombinant bacteriophage DNA
genomes by incubating the sample with at least one exonuclease,
wherein the heterologous nucleic acid encodes a non-endogenous protein,
wherein the plurality of circularized recombinant bacteriophage genomes gives rise to
recombinant bacteriophage particles that produce functionally active non-endogenous protein when transformed into a bacterial host cell, wherein the CRISPR enzyme is Cas9, and wherein the plurality of terminally redundant linear bacteriophage DNA genomes
are selected from the group consisting of Klebsiella phage K11, Enterobacteria phage T7, and K15 phage.

17-20. (Presently Canceled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is provided in the Office Action mailed 08 October 2021 on pages 2-8.  Cady teaches methods for inserting a heterologous nucleic acid into a M13, a naturally occurring circular phage, and phage λ, a linear bacteriophage that naturally converts to a circular form in a host cell prior to replication.  Cady does not teach inserting a heterologous nucleic acid into a linear bacteriophage genome and circularizing the genome. Weigel teaches the ability to convert a phage genome from a linear form to a circular form prior to replication.  However, neither reference or the prior art teaches or provides a rationale for circularizing the genomes of Klebsiella phage K11, Enterobacteria phage T7, and K1-5 phage after inserting a heterologous nucleic acid into the genome giving that these genomes undergo replication in their linear form. Cady, O'Hagan, Weigel, Ando, and the prior art as a whole also fail to teach or provide a reasonable rationale to recombine a heterologous nucleic acid at a terminally redundant linear bacteriophage genome, given Weigel’s disclosure of that the terminal repeats od T7 phages are important in replication [pg. 333, last paragraph – pg. 334, col. 1, para 5]. Furthermore, applicant’s arguments and Dr. Holder’s declaration providing evidence of unexpected and surprising results of the ability to significantly improve the production of recombinant K11 phage genomes upon recombination at the LTR regions compared to non-LTR regions are found persuasive.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 6-8, and 10-16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NANCY J LEITH/Primary Examiner, Art Unit 1636